 548DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDAKA,Inc., and its subsidiaryDAKAFood ServiceManagement,Inc.andLocal 217, Hotel andRestaurant Employees and Bartenders Union,a/w Hotel Employees and Restaurant Employ-ees InternationalUnion, AFL-CIO. Cases 1-CA-22337 and 1-CA-22591-130 September 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 6 August 1986 Administrative Law JudgeRichard L. Denison issued the attached decision.The General Counsel filed exceptions and a sup-porting brief, and the Respondent filed an answer-ing brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions2and to adopt the recommendedOrder.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.'The General Counsel hasexcepted to someof thejudge's credibilityfindings.The Board's establishedpolicy is not to overrulean administra-tive lawjudge's credibility resolutions unless the clear preponderance ofall the relevantevidenceconvinces us thatthey areincorrectStandardDry Wall Products,91NLRB 544 (1950),enfd 188 F 2d362 (3d Cir1951)We havecarefully examinedthe recordand find no basis for re-versing the findingsIn adoptingthe judge's conclusion that the Respondent did not violatethe Act,as alleged,we finditunnecessaryto relyon his statement thatthe Respondent's failureto hire one of the ATS bartenders can bereadilyexplainedby the factthat the Respondent was informed that an unidenti-fied ATS bartenderwas suspected of watering drinks.In secIV,E, par 16, theninth sentenceof hisdecision, the judge inad-vertently referred to the DAKA lease as the "ATS" lease.In sec IV,E,par 17,the penultimate sentence,the judge inadvertently referred toATS employees as "DAKA"employees2ChairmanDotsonagrees that the Respondentcannot be asuccessorbecause itlawfully did not hire the employees of the predecessor Hetherefore finds it unnecessary to pass on the remainder of the judge's dis-cussionof the criteriafor determiningwhether an employer isa succes-sorBurton E. Rosenthal, Esq.,andSusan Cole, Esq.,for theGeneral Counsel.John E. Coyne, Esq. (Coyne & Gottlieb),of Boston, Mas-sachusetts, for the Respondent.Morty F Miller,Area Director, Local 217, for theCharging Party.DECISIONSTATEMENT OF THE CASERICHARD L. DENISON, Administrative Law Judge.This case was heard at Providence, Rhode Island, on 25,27, and 28 February; 1, 5, 6, 7, and 8 March; and 15, 16,and 17 April 1985. The complaint, issued 19 November1984, formally amended on 5 February 1985, and furtheramended at the hearing, alleges violations of Section8(a)(5), (3), and (1) of the Act.tThe Respondent's answer denies the allegations ofunfair labor practices alleged in the complaint. On theentire record in the case, 2 including my consideration ofthe briefs filed 25 June 1985, I make the following3FINDINGS OF FACT1.JURISDICTION AND SINGLE EMPLOYER STATUSBased on the allegations of paragraphs 2(a) and (b),3(a) and (b), 4(a) and (b), and 5, admitted by the Re-spondent's answer, as amended, I find, respectively, thatDAKA,Inc., andDAKA FoodServiceManagement,Inc.,constitute a single integrated business enterpriseand, as such,are a single employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II.LABOR ORGANIZATIONBased on the allegation in paragraph 6 of the com-plaint, admittedby the oralamendment to paragraph 6of the Respondent's answer,I find thatLocal 217, Hoteland Restaurant Employees and Bartenders Union, a/wHotel Employees and Restaurant Employees Internation-alUnion,AFL-CIO,the Charging Party and the Unionin this proceeding, is a labor organization within themeaning of Section2(5) of the Act.III. SUPERVISORY STATUSBased on the allegation contained in paragraph 7 ofthe complaint, as amended, admitted in paragraph 7 ofthe Respondent's answer, I find that the following-namedpersons have occupied the positions set forth oppositetheir respective names, and are now, and have been at alltimes materialherein, supervisors of Respondent withinthe meaning of Section 2(11) of the Act, and agents of'The 8(a)(l) violation is entirely derivative, since, at the outset of thehearing, the General Counsel's motion to delete par 8 of the complaint(and thus associated par 18)was granted2Comprising over 1700 pages of transcript and approximately 60 ex-hibits composed of over 1100 pages3 I have received on the dates specified the following motions, whichare granted(a)General Counsel's motion to correct transcript, dated 25 June 1985,received 28 June 1985(b) The following motions, which had the practical effect of extendingthe time for filing briefs in this matter until24 October 1985(i)General Counsel's motion to supplement brief with additional casecitation, dated 26 July 1985, received 1 August 1985(ii)ChargingParty's motion to take judicial notice of court of appealsdecision and analysis,dated 19 September 1985(iii)Counsel for General Counsel's request for judicial notice, dated 2October 1985, received 8 October 1985, and Respondent's response there-to, dated 10 October 1985, received 24 October 1985286 NLRB No. 49 DAKA, INC.549Respondent within themeaningof Section 2(13) of theAct:Terry VincePresidentAllen MaxwellVicePresidentTerry TehranyDistrictManagerBrianMagawManager of Airport FacilityIV. THE UNFAIR LABOR PRACTICESA. BackgroundThe T.F.Green State Airport at Warwick, RhodeIsland,isowned and operated by the State of RhodeIsland under the auspices of the State'sDepartment ofTransportation(DOT). The T.F.Green complex is thechief airport serving the Greater Providence, RhodeIsland area.This case stems from a change in the conces-sionaire authorized to operate the eating facility,cocktaillounge,and gift shop in the terminal building.The rele-vant history of this concession is described in the cred-ited testimony of Isidore W. D'Orsi,assistant director ofDOT for real estate and chairman of the airport proper-ties committee,and in credited portions of the testimonyof Edward T. Krzyzek,former manager of the conces-sion for the predecessor,ATS.4 Otherstale officials whoplayed a prominent role in the events under consider-ation are D'Orsi's superior,Director of TransportationEd Wood;Henry Almonte,directorof DOT's divisionof airports; and Almonte's assistant,Anthony Rosatti,who also serves as vice chairman of the airport proper-ties committee.On 19 August 1964, DOT signed an agreement withAir Terminal Services,Incorporated(ATS), aVirginiacorporation,inwhich the State granted ATS a license touse state-supplied space,furnishings,fixtures,and equip-ment to operate restaurants,alcoholic beverage service,and other incidental operations in the airport terminal.ATS, a subsidiary of Delaware North Companies, is aninternational concession service that basically runs air-port concessions,including restaurants,lounges, coffeeshops,gift shops,and parking lots throughout the UnitedStates and at various other locations worldwide. Theparent corporation is also involved in the sports industrywhere it operates sports centers and owns professionalteams.The term of the agreement was for 5 years. Thelicensee had the option to renew the agreement for anadditional 5-year term. The agreement also granted ATSthe right to prepare and sell food and beverages for thepurpose of in-flight service by airlines that operate at theairport, and for a number of years ATS also performedthis service.ATS exercised its option to renew the li-cense,but at the end of the second term no successoragreement was negotiated, because the State was in themidst of developing a master plan for airport expansion.This plan took several years to develop,and ultimatelyresulted in more widespread and sweeping renovationand expansion of the terminal far beyondwhat was origi-4D'Orsi impressed me as a dedicated state official determined to becandid at all times in the face of an unpleasant situation into which heclearly felt the State should have no part For reasons described later inthis decision,Krzyzek's testimony is crediled only where specifically in-dicatednally considered. Construction began in the late 1970's. Itwas completed in the early 1980's. In the meantime, ATSoperated its concession at the airport on a month-to-month basis under the terms of the expired contract, andcontinued to do so until it vacated the premises in 1984.Over the intervening years, however, the State cameunder increasing pressure, in the form of publicity andotherwise, to put the concessions up for bidding.At this point it should be noted that ATS had not beenthe holder of the gift shop concession, which was operat-ed by Tele-Trip Corporation, a subsidiary of Mutual ofOmaha. In early 1983 the State issued bidding specifica-tions seekingbidders for the airportconcessions.The re-quest for proposals sought bidders for both eating facili-ties and the lounges, and separately for the gift shop, onthe basisof a 10-year minimum rent and a percentage ofthe gross profit. The 1983 bid solicitation was unsuccess-ful.There was only one bidder.In the meantime, on 1January 1983, ATS and Local 217, Hotel and RestaurantEmployees and Bartenders Union, AFL-CIO (the Unionand the Charging Party), entered into a collective-bar-gaining agreement recognizingthe Unionas the exclu-sive collective-bargaining representative for ATS's T. F.Green employees.5Tele-Trip and ATS declined to bid. ATS announcedits intention in a letter dated 13 July 1983, addressed tothe State Division of Purchases from its vice president,Lawrence J. Amico. However, since this bid solicitationwas a failure, in the months of late 1983 and early 1984the concessions continued to be operated by Tele-Tripand ATS, respectively. During the last week of Januaryand the first week of February1984, the State againplaced newspaper ads in the Providence Journal, WallStreet Journal, and Boston Globe soliciting bids for theairport concessions. Simultaneously, bid specificationswere issued. A prebid conference, held on 1 March, wasattendedby D'Orsi, Krzyzek for ATS, and others not in-volved in this proceeding. The Respondent did notattend.At some unspecified time thereafter, ATS onceagain notified the State by letter that it did not intend tobid.Nevertheless, it continued to operate its concessionuntil the Respondent took over the premises on 1 Sep-tember 1984. Tele-Trip, however, abandoned its giftshop concession on approximately 1 May 1984. ATStook over the operation of the gift shop at that time, andthereafter for the duration of ATS's tenure the previous-ly unorganized gift shop employees were represented byLocal 217.6 Krzyzek did, however, attend the 2 April6The collective-bargaining unit isAll persons employed in the categories and classifications setforth in the wage schedule attached hereto at T. F Green State Air-port,excluding office and clerical employees,guards,professionalemployees,trainees for management or supervisory positions, mana-gerial employees, managers,assistantmanagers,and all supervisors asdefined in the NationalLaborRelationsAct, 1947,as amended, andall other employees not specifically included as employeesThe attached wage schedule listed bartenders,waiters/waitresses, cash-iers, cooks,short order cooks, cooks'helpers, and utility employees.6Thecollective-bargaininghistoryisbased on the credited testimonyof MortyMiller, the area director for the Union responsible for servicingLocal 217, including the handling of grievances and the negotiation of itslabor contractMiller testified clearly and conciselyGenerally,his calm,Continued 550DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDbid opening meeting, which was held in the state's offi-cial reception room upstairs in the airport terminal. Itwas at this point in time that the Respondent formallyenteredthe picture for the first time.B.Nature and Extent of DAKA'S OperationsDAKA is the registered trade name and logo forDining and Kitchen Administration, Inc., the parent cor-poration of a series of highly efficient and sophisticatedcompanies operating in the catering industry. DAKA is aMassachusettscorporation with home offices in Wake-field,Massachusetts.Since its corporate organization inearly 1973, the Company has grown to the point whereitcurrently employs in excess of 4500 employees at over250 locations. Although DAKA operates in over eightstates, it specializes in serving locations primarily in thenortheast.Among its impressive list of clients are theGeneral Foods world headquarters, a large papermill inMaine, theBostonGlobe and Herald, the BostonMuseumof Fine Arts, Harvard Law School, the Univer-sity of Pittsburgh, Illinois State University at Normal,and numerous hotels, banks,prep schools,and colleges.DAKA also serves the Maine StateOfficeBuilding, andthe Empire State Plaza complex in Albany, New York.Although DAKA has virtually no airport experience, itoperates a wide range of services,including gift shops,fast food facilities,cafeterias,and gourmet restaurants.The six members of the Company's board of directorsare Vincent P. Wilbur, chairman; Terry Vince, presidentand chief executive officer; Kenneth J. Fahey, vice presi-dent and treasurer; Leo H. Skellchock, R.D. vice presi-dent;Allen R.Maxwell,vice president of administration;and Mollie E. Rudall, vice president. Other DAKA man-agementpersonnel who played a role in the events relat-ing to DAKA's acquisition of the T. F. Green conces-sionare Ron Cohen, vice president of operations; SusanShea, director of merchandising; Gloria Chabot, a mer-chandising technician;BrianMagaw,manager of thenew airport facility; and Paula Clarke, DAKA's managerat the Citizens Bank cafeteria in Providence. The districtmanagerforDAKA over the entire State of RhodeIsland isTerry Tehrany.DAKA's corporate concerns and management func-tions are summarized in the following extract from mate-rials, inevidence, provided to the State as a part of theCompany's bid proposal:Our Objective: Food Service at Its Very BestIT IS OUR CORPORATE OBJECTIVE:To provide our clients and customers with thebestpossible food service within the framework ofthe conditions imposed and consistent with our ownestablished standards of quality of food, service,personnel and sanitation.To provide superior supervision in all phases ofour food operations.straightforward,and businesslike manner convinced me that he was askilled professional attempting to relate the facts truthfully as he sawthem.Therefore,his testimony has been credited, except where specifi-cally noted.To provide technicalassistanceadequateto guidethe branch managers in the training of employees,food production, merchandising, menu preparation,and to supervise the maintenance of high standardsof quality.To conduct our affairs in such a manner as toensure that our corporate activity will be mutuallybeneficial to employees, clients, purveyors, the com-munities in which we operate, stockholders, and alllevels of government.To conduct throughout the sphere of our busi-ness activity food service operations in such amanner asto encourage reasonable and continuouscorporate earnings.To conduct our food operations in such a manneras to provideand maintainthe highest possible levelof client satisfaction.To conduct our corporate affairs in such amanner asto be recognized as a responsible corpo-rate citizen.Management FunctionsManagementdaka provides management servicesunder many contractual arrangements. A custom-designed agreement can be tailored to meet yourneeds, whether it is a fixed fee or a fee based on apercentage of sales, or guaranteed results by daka;and there are also incentives for cost reductions, in-cluding profit and loss arrangements. Consulting ona continuous basis is often desired by clients, includ-ing resident management consultations and kitchen,serving, and dining area design.Purchasingdaka provides specifications and en-sures control of quality for meats, poultry, fruits,vegetables, staples and groceries.daka's Purchasing Director is responsible for ob-taining the best prices possible consistent with ourspecifications.daka approved suppliers are bothlocal and national, but when prices are competitive,priority is given to all local vendors.The purchasing budget is the largest single ex-pense and warrants a full staff to direct, coordinate,and control its functions.Financial and AccountingThe companymaintainsa fully computerized accounting department whichprovides monthly and year-to-date operating state-ments of revenue and expense for every operation,with a comparison to budget with last year.The company acccounting periods are comprisedof four thirteen-week quarters with two four-weekand one five-week period in each quarter.Personneldaka, an Equal Opportunity Employer,maintains a modern, professional personnel andlabor relations department responsible for recruit-ing, fringe benefits, employee newsletters, wage andsalary administration.All eligible employees have major medical, lifeinsurance, pension plan, paid vacations and holi-days, meals, bonus awards. Food service and hospi-tality is a personalized business, and our personnel DAKA, INC.551programs help provide enthusiastic, productive em-ployees.TrainingFood service and hospitality workersare thought to be unskilled and underproductive.daka has challenged this by establishingtrainingprogramsand compensation that has earned dakathe reputation of developing employees with aboveaverage loyalty. At all levels, people require train-ing and retraining. To this end daka is proud ofthese programs.Sanitation and SafetyThe highest priority onmaintainingstandards of sanitation and safety in allphases of food preparation and serviceisamustwith daka.Under the direction of a Sanitation and SafetyDirector, it is this department's responsibility to es-tablish,maintain,and enforce the standards thatdaka insists upon. The Sanitation inspects regularlyall daka operations and completes a report that ana-lyzes all aspects of cleanliness, housekeeping, andsafety. Follow-up to the inspection report is accom-plished with the operations staff to rectify any areasneedingalteration.Research and DevelopmentA research test kitch-en islocated in the home office to constantly testfood products and develop recipes. Under the man-agement of the Research and Development Direc-tor, a professional program of sampling, testing, andanalysisprovides operationswith the latest tech-niques and quality control. This program ensuresthat all operationsmaintainthe highest quality ofmenu andfood preparation.Space Planning and DesignThrough trained andexperienced eyes, dreary facilities are soon convert-ed into bright, cheerful, and efficient work andservice areas. daka's expert can work miracles inlayout and design whether for a mode of service, atotal change of concept, or for subtle traffic flow ef-ficiencies.C. Events that Led to DAKA's Bid and its Selectionby StateTerry Tehrany described in detail his efforts, whichultimately resultedinDAKA's being awarded the airportconcession lease. One of his major responsibilities is thelocation and development of new accounts. This functionoccupies approximately 15 percent of his time eachweek. On 14 March 1984, he received a telephone callfrom one of his unit managers, Brian Magaw, who in-formed him that the State was soliciting bids for the con-cessionsatT. F. Green Airport. Tehrany obtained acopy of the bid specifications at the offices of the Stateof Rhode Island purchasing department on PromenadeStreet in Providence. Later that day he visited the air-port, to view the ATS facility and attempt to confirmthe sales figures contained in the State's bid specification.On arriving, Tehrany visited the coffee shop, which hedescribed as looking as though it had been built in theearly 1950's and never touched since then. It was darkand dirty. It took about 15 minutes before he obtainedservice, and another 15 minutes before he received hissandwich.Tehrany satat the table eating and makingnotes on the poor condition of the facility, and his obser-vation of the sales receipts displayed on the cashregister.This activity occupied the remainder of his day. He re-sumed this activity at 7:30 a.m. on the 15th, when hespent the entire day at the airport making notes and ana-lyzing sales.7Tehrany also spent a portion of his time observing thegift shop operations. Tehrany continued his survey onFriday the 16th, and spent between 6 and 7 hoursmaking observations and formulating his ideas. Thatafternoon he examined ATS's operations in the upstairslounge. Tehrany spent the weekend formulating his ideasfor presentation on Monday morning to Company Presi-dent Terry Vince in his office in Wakefield. Tehrany hadconcluded that the sales figures in the State's bid specifi-cation were low. This placed DAKA in a favorable bid-ding position. He had decided that because of the ageand dirty condition of the concession facilities, that thewhole operation would have to be "gutted out" and that"the whole system of food service had to change." Henoted that the ATS operation was losing business "be-cause of the condition of the place, and because of theway-the nonchalant feeling that the waitresses present-ed-the carelessness of the waitresses" due to what hedescribed as "an attitude problem among them." All thisled Tehrany to decide that the type of food service oper-ation needed at the airport was basically a fast food typeservice,which did not require waiter/waitresses or dish-washers inorder to operate.He next prepared a tentative manning chart, based ona McDonald's or Burger King type facility, which he es-timated as basically requiring a five-person shift in themorning and four employees in the afternoon. His analy-siswas reflected in a report, called a pro forma, which,along with the State's bid specifications, constituted thebasis for his presentation to the company president. Afterhearing Tehrany's presentation, Vince made one impor-tant change. He concluded that if DAKA were to be thesuccessful bidder, the State's percentage should be 15percent rather than the 10 percent recommended in Teh-rany's pro forma. He then gave his approval to the planand instructedTehrany to begin work preparingDAKA's proposal for presentation to the State of RhodeIsland by 2 April, the due date.On the following day, 20 March, Tehrany returned tothe airport facility accompanied by representatives fromParamount Restaurant Equipment Corporation, a Provi-dence, Rhode Island company in business as suppliers,consultants, and designers to the food industry. Para-mount has affiliated construction and financial lendingcompanies.DAKA frequentlyuses Paramount's servicesin opening new facilities and renovating old ones. Withthe cooperation of Henry Almonte, Tehrany secured7Tehrany was on the stand 3 successive days in the hearing, giving adetailed account of his role in all the events relating to the issues in thismatterGenerally, his testimony was concise,clear, and logicalHe dis-played an excellent memory of details and presented his evidence withouthesitation or evasion In a number of areas where his testimony conflictedwith employee witnesses,Tehrany's superior memory, generally, has per-suaded me that his account was factual and, for the most part, correctHe was corroborated by Brian Magaw. Therefore,I credit Tehrany's tes-timony, except where specifically noted 552DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDaccess to the ATS premises for the purpose of determin-ing needed renovation, construction, alterations, newequipment, and the taking of measurements. The Para-mount representativeswere particularly impressed by theage of the facility and its equipment and the degree ofdirt, insects, and deterioration. As the Paramount repre-sentatives took their measurements, Tehrany ran furtherchecks on his sales estimates by renewed observations ofthe gift shop and the upstairs lounge. During this time hedid not have any conversations with any of the ATS em-ployees. At the end of the day Tehrany recomputed hissalesfigures.Having determined that DAKA couldafford to give the State the 15 percent, that Vince hadconcluded would be necessary for a successful bid, hebegan assembling the materials that comprised DAKA'sbid proposal, which he filed with the Promenade Streetoffice on the morning of 2 April.8While waiting for the 2 April bid opening meeting tostart,Tehrany noticed that Ed Krzyzek was present.After a fewminutes,the sealed bids were opened by aMr.Moan, assisted by a secretary, in the presence ofDOT officials, Isidore D'Orsi and his assistant, Paul Car-cieri.Then Moan announced that those present would beafforded an opportunity to examine the various bids.Tehrany noticed Krzyzek examining the DAKA bid,afterwhich he turned to Tehrany and said, "Not in amillion years can you do these numbers." Tehrany askedwhy, and Krzyzek responded that 45 to 50 percent ofATS's sales at the airport were going against labor costsbecause it was "a unionshop."9 Tehrany testified that itwas not until this moment that he learned that the ATSoperation at the airport was a "union house." In hiswords, "It was devastating to find out that . .. I didn'tknow it was union wages involved there . . . . I lost myheart because, you know, that was something I shouldhave known. . . . After I picked up my heart from undermy feet, I walked out of the Transportation Depart-ment."Obviously, what had Tehrany worried was thefact that, with President Vince's blessing,he had pledged15 percent of the gross profit to the State without learn-ing that45 or 50 percent of ATS' gross went towardlabor costs. As Tehrany summarized, ". . . the numbersI put together did not include union wages, and here I'mputting the best proposal together to present to the state.... Of course, the numbers would be tremendously dif-ferent." As Tehrany was leaving the department, he metD'Orsi and Carcieri outside the door. Each of the menintroduced himself and exchanged business cards. At thispointTehrany confessed, "The numbers I proposed donot include any union wages." Despite this revelation,D'Orsi and Carcieri smiled, and in a manner that Teh-rany interpreted as a lack of concern over this revela-tion,asked where Tehrany could be contacted. He re-8 Tehrany emphasized that priorto filing DAKA's bid proposal he hadnot had any contact with anyone fromDOT, norhad he talked with EdKrzyzek, the ATS facilitymanagerat T F Green9Krzyzek admitted having a"briefexchangeof words" with Tehranyat the bid opening meeting, he did remember examiningDAKA's bid,however,and noticed that it was"awful high"He admitted that hemight have commentedto Tehranyabout this,but could not rememberwhat he saidferred them to his telephone number printed on his busi-ness card.The men shook hands and Tehrany left.Thereafter,beginning the following week,there wereweekly telephonic contacts between Tehrany and Car-cieri concerning the status of the bid competition. On 25April, at Tehrany's invitation,D'Orsi and Carcieri, to-gether with Airport Director Rosatti and his assistant,Walter McCall, visitedDAKA's home offices in Wake-field,where they spent the entire day touringDAKA fa-cilities in Boston, including the operation at the Museumof Fine Arts.About 1 May the airport properties com-mittee agreed to recommend to the state properties com-mittee that DAKA be selected.Tehrany testified that itwas shortly after May that he received the impressionduring one of his telephone conversations with Carcierithat the State considered DAKA's bid to be the most fa-vorable.On 4 May, based on the Airport Committee's recom-mendation,Carcieri prepared the bid award recommen-dationmemorandum from DOT Director Wood toDennis Lynch,chairman of the state properties commit-tee,recommending that the bid award be made toDAKA.The memorandum describes DAKA's proposalas "by far the most generous to the state in terms ofannual guaranteed payment." It also continues,. . . Our recommendation,however, is not basedsolely upon monetary considerations. . . . The De-partment was impressed by both the quality of serv-ice and management staff which this company pos-sessed.. . .Furthermore, DAKA has also proposeda capital investment of $120,000 for the refurbish-ment of the present restaurant/gift shop facilities atthe airport. . .sufficient to upgrade the comfortand attractiveness of these facilities to levels farabove those in existence today.About this same time Tehrany was receiving telephon-icassurances fromCarcieriandD'Orsi concerningDAKA'sselection.On 8 May 1984,ElizabethClancy,executive secretary of the state properties committee,sent a memorandum to Wood confirming that the Com-mittee had that day decided to award thebid to DAKA.Official notification of the award was given in a letterfrom State Purchasing Agent Dennis Lynch to Tehrany,dated 8 June 1984.DAKAand DOT signed the concession lease agree-ment on 30 July.D. Events Leading toDAKA's 1 September Openingat the Airport,and the Union'sEffortsto SecureRecognition and Preserve Employees' JobsA day or two after Carcieri and D'Orsi told Tehranythat they had made a favorable recommendation to theairport authority,Tehrany met with Brian Magaw atNortheastern University,where Magaw was stationed atthe time.Magaw was Tehrany's selection to manageDAKA'sT. F. Green operations.The meeting lasted ap-proximately an hour,duringwhich Tehrany briefedMagaw concerning his observations,conclusions, andplans forDAKA'sfuture airport operations.He de-scribed in detail the bad condition of the ATS airport fa- DAKA, INC.553cility and explained the changes he intended to make inorder to improve its image. He sand that they were goingto completely "gut out" the upstairs lounge, and con-struct a completely new bar. He specified that the eatingfacilitywould become a fast food type operation, andconsequently they would not need waiters or waitresses.He stated that he wanted Magaw to line up the gift shopsupplies as soon as possible,listing the items that he in-tended to add to the present gift shop inventory. He alsomentioned that he had discovered at the bid openingmeeting that the ATS operation was organized. TehranytoldMagaw that he was to report for work as the newmanager of the DAKA facility at the Roger WilliamsPark Zoo on Monday, 4 June, from which location hewould prepare for the startup of DAKA's business at theairport, but that his immediate duties on reporting therewould be to prepare for the big celebration at thepark. 10On 11 June, Tehrany took DAKA's designer and ar-chitect, Irving Brody, and Vice President Leo Skell-chock to the airport to discuss thedesignfor the futureDAKAfacilities and to take additional measurements fora new blueprint. Shortly before that Tehrany met withBrian Magaw, who had assumed his new position at theRoger Williams Zoo. They discussed and Tehrany ap-proved Magaw's recommendation to hire Scott Sever-ance and Jim Doura as the assistant managers whom heintended to take with him to the airport when the transi-tion was made. Both these men had experience with fastfood operations. It was Tehrany who conducted the finalinterview.1'About 4 July, Tehrany and Magaw met again. On thatoccasion he and Magaw reviewed their earlier discussionatNortheastern University in which Tehrany had de-scribed the bad condition of the ATS airport facility, thecarelessness he observed there on the part of the wait-resses, and his decision that the future operation at T. F.Green would not utilize waitresses or dishwashers. Atthe conclusion of their discussion, Tehrany gave Magawhis instructions for staffing the new operation.Itwas de-cided,with Tehrany's approval, that they were notgoing to hire the entire ATS work force as a unit, butwould look for qualifications over everything else inconsidering individual applicants. The instructions givenMagaw at this meeting were the beginning of the imple-mentation of Tehrany's plans for the airport concessionpresented to Vince on 16 March.Meanwhile,MortyMiller of Local 217 had firstlearned that DAKA was the successful bidder for theairport concessions when he received by mail a copy ofa newspaper article announcing the award, while he wason special assignment for the International Union at LasVegas, Nevada. He apparently did nothing until approxi-mately the last week of July, when Dominic Bozzotto,the head of the Boston local, gave Allen Maxwell's nameas to Miller being the person in charge ofDAKA's labor10Magaw had been working summers at the zoo and winters at North-eastern11Although Tehrany insisted that he was not involved in hiring any ofthe personnel for the airport,it is clear from his testimony that his use ofthe term"involvement"did not include either the interviews with Sever-ance and Doura or the subsequent discussion between him and Magawrelations.Miller testified that Bozzotto told him that hislocal represented the DAKA employees at the BostonGlobe facility, and because the Boston Globe was totallyunionized he had a very decent relationship with Max-well.Miller telephoned Maxwell on 3 August. After in-troducing himself, he said he understood DAKA wasgoing to be taking over the airport operation, and thatthe Union was interested in having a smooth transition.He asked Maxwell what the Company's plans were forthe T. F. Green facility. Maxwell's response was to referMiller to the Company's attorney, John Coyne. Millersucceeded in reaching Coyne on the following Tuesday.In answer to Miller's question concerning DAKA'splans,Coyne stated that he did not think any commit-ments had been made to any air terminal service employ-ees, and that the Company's first responsibility would beto those DAKA employees at a seasonal operation in thearea (the zoo facility).Miller asked how the ATS em-ployees could apply for work with DAKA at the airportif they so desired, and Coyne promised to find out andinform Miller by the end of the week.On 10 August Miller wrote to Maxwell, stating thattheUnion was the collective-bargaining agent for therestaurant, bar, and gift shop employees at T. F. Green,and that these employees are ready, willing, and able towork for DAKA at that operation. He also asked Max-well to notify him concerning how the present employ-ees could apply for jobs with DAKA, and whether ornot they intended to employ the current work force.That same day Miller also telephoned the DAKA facilityat the Roger Williams Park Zoo and pretended to beseeking ajob at the airport. He asked the receptionisthow he could apply. She answered that he should cometo the zoo and obtain an application that, when complet-ed,would be reviewed by Brian Magaw, the futureDAKA airport concessions manager. Later that dayMiller prepared an undated petition that he circulated forsignatureamong the ATS employees working at the air-port.The petition, addressed to Director of State Air-ports Anthony Rosatti, stated as follows:As concessions employees at Green State Airport,we are upset at the intent of DAKA Food Serviceto:(1) refuse to hire us when they assume operationof the restaurant, bar, and gift shop-jobs we haveperformed for years;(2) refuse to honor the rates of pay, benefits, andother conditions in our Union Contract;(3) refuse to recognize Local 217 as our collec-tive bargaining agent.This is unfairtreatmentof a loyal group of employ-eeswho have given many years of service at theAirport.We ask you to ensure that our jobs are protected.Miller personally began the circulation of the petitionamong theemployees on 10 August, but left before allthe signatureshad been obtained. Miller triedunsuccess-fully to reach Maxwell by telephone on 13 and 14 554DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAugust.The petition was returned to him on Wednes-day, 15 August,by the employees charged with the re-sponsibility of obtaining further signatures. That samedayMiller and a delegation of ATS employees, JaneOlsen,Jane Orsini,Jenny Lawrence,Sherrill Bouthilher,ClaireMatteson,and Bernadette Morrell,presented thepetition to Rosatti's assistant,Mr. McCall.Next,Miller received a letter dated 15 August fromJohn E.Coyne. After reciting that Miller's 10 Augustletter toMaxwell had been forwarded to him for re-sponse,Coyne stated:Presently,daka's intent is to offer employment atthe airport facility to its employees who would oth-erwise face layoff or termination due to the closedown of certain seasonal facilities.If any other ad-ditional employees are necessary,they will be hiredby the company in its usual manner.Any further inquiries or correspondence in con-nection with this matter should be referred directlyto this office.According to Miller,between 15 and 19 August, he metwithD'Orsi and Carcieri in D'Orsi'soffice at DOT.George Nee,an official of the state AFL-CIO was alsopresent.The meeting lasted about half an hour.Millerbriefed D'Orsi on his views concerning the situation thatwas developing at the airport, i.e., that Local 217, thecollective-bargaining agent for the T.F.Green ATSemployees,was having no success with DAKA in theirefforts to persuade DAKA to employ the current workforce,and that it appeared they did not intend to do so.Miller asked for D'Orsi's assistance.According to Miller,D'Orsi said that he was sympathetic to the position ofthe current employees and that he would do what hecould. 12On 19 and 20 August an advertisement appeared in thehelp-wanted section of the Providence Journal Bulletinseeking full-and part-time bartenders,cooks, cashiers,general utility,waiters and waitresses for work "in theWarwick area."Although the ad did not specify thename of the company,employees were instructed toapply in person between 10 a.m. and 3 p.m., 21 Augustat the concession building at the Roger Williams ParkZoo, DAKA's facility.Pursuant to Miller's advice, ATSemployeesClaireMatteson,JennyLawrence, JaneOrsini,PhyllisKelley, Ollie Fitzpatrick,Eleanor Galla-gher,Sherrill Bouthillier,and Tracy Smith went to theDAKA establishment at the zoo on 21 August.Galla-gher was accompanied by her daughter Tracey, a highschool student.Each of these persons filled out an appli-cation,which they turned in either to Brian Magaw orJim Doura.None of these ATS employees was ever of-fered a job with the Respondent.However,Tracy Galla-12D'Orst testified thatin late1982 or 1983, when the Statewas pre-paringto put the airport concessions out for bids for the first time, Millerrequested that he placein therequest for proposals a requirement that thesuccessful bidder would be required to honorthe existingcontract withthe Union This was not done According to D'Orsi, Miller made thesame request at this meetinginAugust, in addition he soughtassistancefor the ATS work forcegher was hired by Brian Magaw and ultimately beganwork at the airport on 2 September.On 25 August,Morty Miller wrote a letter to AlanMaxwell enclosing 11 letters addressed to Maxwell byindividual ATS employees seeking employment.13In the meantime,Terry Tehrany, Brian Magaw, andhis two assistants,had been busy with arrangements forthe scheduled 1 September commencement of DAKA'sairport operations.Magaw,Doura,and Severance spentmost of their time checking references, screening,inter-viewing,and hiring employees.This aspect will be dis-cussed later in a separate section of this decision. Teh-rany handled other matters related to the forthcomingopening and coordinated their efforts.In mid-July, Teh-rany arranged with Ken Fahey, DAKA's treasurer, tosecure all the proper licenses in time for the T.F.Greenopening.On 19 July,he met with ATS Manager EdwardKrzyzek concerning the transition.14 On 23 July, Teh-rany left for his vacation.He returned on 7 August, atwhich time he took a Boston auctioneer to the airport inan unsuccessful effort to sell some of the furnishings andequipment in the restaurant and the lounge. He again re-turned to the airport about a week later where he metwith Brian Magaw concerning filling the vending ma-chines,which constitutedDAKA's initial presence at theairport.On 21 August,whileMagaw was busily engaged inaccepting applications at the park,TerryTehrany andAlan Maxwell drove from a district managers'meetingto Providence for a meeting with Isidore D'Orsi andPaul Carcieri in D'Orsi's office.D'Orsi had requested themeeting.The meeting opened with D'Orsi saying he hadmet with Morty Miller,and expressing concern about thepressure the Union was putting on the State to assist it inobtaining recognition from DAKA and jobs for the ATSemployees.D'Orsi asked Maxwell to advise him con-cerning what DAKA'spositionwould be in the eventthe State were to pressure DAKA to recognize theUnion. D'Orsi showed them clippings from local news-papers,and said he was also worried about the possibilitythat the publicity over this matter might adversely affectthe State's efforts to upgrade the airport and improve itsimage.In D'Orsi's words,"It cast a negative shadow onour airport."Maxwell responded that should the Staterequire DAKA to recognize the Union,DAKA wouldlook to the State for economic relief with respect to theagreed-on rent,based on the outcome of any negotiationswith the Union.He promised to write D'Orsi a letterpresentingDAKA'sviews on how union wage rates13 The enclosed letters were from Mary Banes, Joseph Brachen, AlyceBurke,Pasquale Caniglia,John Coletti Jr., Thelma Dufresne, DavidGhighotty,BernadetteMorrell,Dawn Monteiro,Kimberly Tolly, andJulieWagoner On Sunday, 26 August,ATS employees picketed theDAKA operation at the Roger Williams Zoo and distributed a leafletstating that DAKA has refused to agree to hire the current employees atthe T F Green concessions and planned to "throw the 35 restaurant em-ployees at Green State Airport out of work "Miller sent a similar letter to Maxwell on 30 August, enclosing an "ap-plication"from Jane LaFazia,and on 19 September on behalf of MichaelLeighton and Diana Tomassi14The details concerning other aspects of this meeting and of otherimportant conversations Tehrany had with Krzyzek are discussed in alater portion of this decision DAKA, INC.would affect the economics of the Company's agreementwith DOT.During the days immediately following the 21 Augustmeeting with state officials, Maxwell asked Tehrany toobtain data concerning the wage rates that DAKAplanned to pay at T. F. Green and, if possible, the ratesthat were in the ATS union contract. 15 Utilizing this in-formation, Maxwell drafted the following letter, dated 31August 1984, which he sent after it had been casually re-viewed by Tehrany. Because of the importance of thisexhibit, it is fully set forth as follows:Mr. Isidore V. D'OrsiAssistant Director for Real EstateDepartment of TransportationProperty Management Office:323 State Office BuildingProvidence, Rhode Island 02903Dear Mr. O'Orsi:As discussed, daka's bid to operate the food serv-ice at the T. F. Green Airport was based on eco-nomic conditions which determined the amount ofrent we committed to the State of Rhode Island.Concerning economic conditions, specificallywages and fringes, daka's bid was based on ratesand benefits we know to be competitive in non-union operations in the Providence/Warwick area.We were aware of and concerned about the exist-ence of a collectivebargaining agreementbetweenthe incumbent operator and the local hotel/-restaurant union as we prepared our bid. To thatend,we asked the state to advise whether weshould include consideration of the union in ourproposal and were advised not to reflect such afactor.The cost ramifications to daka, should we be re-quired to recognize and negotiate a contract, wouldbe substantial.Following is a comparison of the wage rates thatdaka used in its bid and, to the best of our knowl-edge, the wage rates in the current union contract:WagesRatesUsedDaka'sBidUnionRatesBartender$3.50$4.85Hostess5.005.00Waitress2.012.98Cook4.005.05Counter4.004.37General Utility3504.17P.T Cook3.505.05Cashier3.504.37Sundry Shop Supervisor7.507.5015Meanwhile,on August29 Tehranyand Magaw attended a hearingthat resulted inDAKA's obtaining its liquor license atthe airportMillerand 15 ATSemployees appeared and opposed the grantingof that li-cense555daka's tax and fringe benefit ratio was projectedat 21% of total raw wages. To the best of ourknowledge, the union's tax and fringe benefit costsapproximate 30%.Assuming that the number of hours of labor perweek remains as daka proposed in its bid, when ap-plying the union's wage rates and tax/fringe costs,an additional $87,000 in annual payroll costs wouldoccur.We anticipate,Izzy,should recognition of theunion be required, and assumption of economic con-ditions be required similar to what currently existswith the union contract, that selling price increasesabove the level of our projections would have to beimplemented. These price increases would absorbabout one-half the increased labor expenses, result-ing in ashort fall of between $45,000 to $50,000.If I may be of further assistance, don't hesitate tocontact me.Sincerely,Allen R.MaxwellExecutive VicePresidentAllenMaxwell explained that his 31 August letter con-tained two serious inaccuracies.The firstwas the state-ment that during the time DAKA was preparing its bid,they were aware of and concerned about theexistence ofa collective-bargaining agreementbetween ATS and theUnion. The second was the statement that during thatsame period of time DAKA asked the State to advisethem whether they should include consideration of theUnion in their proposal, and that the State had advisedthat the proposal need not reflect such a factor. Maxwellexplained that these untrue statements were the result ofhis exuberance in desiring to take the strongest possibleposition in order to disabuse the State officials of anyidea that their problem could be solved simply by raisingDAKA's rent.Likewise on 31 August, Morty Miller and George Neehad a second meeting with state officials about the air-port problem. This meeting was attended by DOT Di-rectorEd Wood, D'Orsi, Anthony Rosatti, and PaulCarcieri inWood's office.Miller spoke about his per-ceived unfairness over DAKA's alleged failure to inter-view and consider employing the ATS employees. Heasked for the intervention of DOT in assisting the ATSworkers' efforts to obtain an opportunity to work forDAKA. According to Miller, Wood said that he wassympathetic to Miller's position and that he would betalking to the Company. The meeting adjourned.Also 31 August was the day on which DAKA as-sumedoccupancy of the gift shop,restaurant,and loungeareas.Under the supervision of Tehrany, Magaw, andDoura, people were brought in to clean the gift shop,and approximately 8 to 10 people worked that nightshutting down the coffee shop and setting up the cafete-ria line, which was slated to temporarily supply DAKA'sfood service during the renovation, alteration, and con-struction phase of the changeover. Krzyzekassisted in 556DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe transition work.' 6 Other DAKA managerial person-nel who were present to assist in setting up the tempo-rary buffeteria line were Gloria Chabot, Pat Annese,DAKA's executive chef, and Paula Clarke, the managerof DAKA's Citizens Bank facility.Tehrany hand delivered Maxwell's letter on 3 or 4September.17Likemost dedicated public officials,D'Orsi deeply resented such outside pressure, and it isnot surprisingthat he reacted adversely.He angrilyhanded the letter back to Tehrany and, referring to thestatement that the State had advised DAKA that it wasnot necessary to consider the Union in their proposal,said, "There's not a god damned worth [sic] of truth init."This time Tehrany read the letter carefully, and re-plied, "Your [sic] right." After noting his embarrassment,he promised to talk to Maxwell about the matter, andquickly left D'Orsi's office.When Tehrany reported toMaxwell,Maxwell expressed his irritation.He said,"What the hell did you let me send that thing with theincorrect reference in there for. Boy, don't we lookstupid?" Tehrany replied that he should have looked atthe letter more closely, and thus he failed to catch theinaccuracies.In this temporary mode, DAKA opened for businesson 1 September.1 S Also on this date, the Union beganpicketing the airport and distributing a leaflet accusingDAKAof unfair treatment in failing to hire the formerconcession employees and hiring new workers at lowerwages. The leaflet, bearing the full name of Local 217,requested the public not to patronize the airport restau-rant, bar, and gift shop.On 7 September, Isidore D'Orsi sent a handwrittenmemorandumtoDirectorWood withMaxwell's 31August letter attached. The memorandum denied thatstate officials gave any advice to DAKA prior to thesubmissionof their proposalconcerningthe Union, andaverred that neither D'Orsi nor Carcieri ever spoke to orheard from anyone from DAKA until Tehrany intro-duced himself after the bid opening meeting. The memo-randum ends with a suggestion that "the above and theinflated projection attachedmust be tempered by thehigh degree of service DAKA will give us." Thereafter,Wood contacted DAKA President Terry Vince andasked for ameeting.The meeting took place on 20 Sep-tember between Wood and D'Orsi and Vince and Max-well in Wakefield. It lasted about 30 minutes, after whichthe four men, joined by Terry Tehrany, toured DAKA'soffices. Wood stated that he had promised the Union thathe would speak to DAKA about the possibility of recog-nition.The record does not reflect that Maxwell madeany departure from his previously expressed position thatif the State were to pressure DAKA to recognize theUnion, then DAKA would be required to negotiate acontract with the Union. However, Wood did not askMaxwell to do anything specifically with respect to theATS employees or the airport facility.Meanwhile, Max-16A list of bargaining unit employees employed at ATS on 31 Augustat the airport is attached as Appendix A.1 rBased on Tehrany's testimony,since the date on the "received"stamp of the DOT real estate office is illegible18A listof DAKAemployees employed at the airport from 1 Septem-ber to the present is attached as Appendix Bwell and D'Orsi talked about Maxwell's 31 August letter.D'Orsi asked if Maxwell was aware that he was incor-rect in what he said in that letter. Maxwell respondedthat he was aware that the letter was inaccurate, and de-scribed the letter as a terrible mistake. Apparently thismeeting resolved the temporary rift that had developedbetween DAKA and DOT for, on 24 September, D'Orsiwrote to Maxwell confirming that in theirmeeting "weagreed that the last sentence in the second paragraph ofyour letterwas a misunderstanding." D'Orsi's letterended with an expression of a desire for cordial relation-ships, and without mentioning the question of recogniz-ing the Union or hiring ATS employees. The record re-flects no further discussions between the Company andthe State concerning these problems. The union strategyof seeking to force recognition from DAKA throughstate pressure had failed.1 aOn 26 November, Morty Miller wrote a letter toTerry Vince requesting recognition and bargaining onbehalf of the DAKA employees "in an appropriate bar-gaining unit" at the T. F. Green Airport. He renewedhis request on 8 December. He received a response fromAttorney Coyne, dated 4 January, declining to recognizeand bargain with Local 217.E. The Alleged 8(a)(3) and (1) ViolationsThe complaint alleges that the Respondent discriminat-ed againstthe ATS work force because of their member-ship in and activities on behalf of the Union, and con-certed activities, prior to 1 September 1984, and in orderto discourage employees' union and concerted activities.The complaint alleges that the discrimination occurred inthree specific forms: (1) the discouraging of job applica-tions,(2) failing to accord normal consideration for em-ployment to employees in the ATS work force, and (3)the continuing refusal to hire any of the ATS work forceemployees at the airport facility since about 3 August1984.The General Counsel contends that the Respondentavoided and refused to hire the ATS employees in orderto avoid the higher labor costs that it assumed wouldarise if members of the Union were hired. The GeneralCounsel contends in his brief "that Respondent's reasonsfor failing to consider and hire any ATS employees arepretextual, and not even blurred with mixed-motive con-siderations."On the other hand, the Respondent con-tends (a) that the General Counsel has failed to provethatDAKA discouraged job applications, because theapplication process was open and known to the employ-ees, (b) that those ATS employees who submitted appli-cations were afforded normal consideration for employ-ment up to and including the point at which the Re-spondent received an unfavorable recommendation con-cerning them, and (c) the reasons none of the ATS em-ployees were hired were nondiscriminatoryreasons unre-19D'Orsi testified that following the 20 September Wakefield meeting,DirectorWood contacted Morty Miller and reviewed with him the out-come of the Wakefield conference Miller's testimony made no referenceto any further contact from the State in this regard This discrepancymay be explained by the fact that D'Orsi was apparently confused at thispoint in his testimony by the interjections of counsel DAKA, INC.lated to their union or protected concerted activity. TheRespondent's defense is based on the mutually corrobora-tive testimonyof Terry Tehranyand Brian Magaw.20 Itisaccurateto say that throughout the chain of circum-stances that unfolded as DAKA successfully bid for theT. F. Green concession contract and prepared to openand operate its new facility, Tehrany made the major de-cisions,supervised,and coordinatedDAKA's effortswhile Magaw concentrated on the details of implement-ingTehrany's instructions.Thus, both these men de-scribed in detail their initial conference in early May atNortheastern University. They agree that it was therethat Tehrany first briefed Magaw on his plans, approvedby Terry Vince, to "gut out" the entire existing oper-ationat the airport because of the dirty condition of thefacility and the carelessness of the waitresses. He de-scribed to Magaw how the future food service at the air-port would be a fast food type of operation similar toMcDonald's or Burger King, and they would not needwaiter/waitresses or dishwashers. Magaw was instructedto report for work at the Roger Williams Zoo facilityimmediately following his upcoming vacation, and tobegin planning there for that operation's part in the 4July celebration.Magaw began work at the zoo facilityin early June. Thereafter, he met with Tehrany approxi-mately once a week. Once Tehrany received the 8 Juneletter from the State confirming DAKA's selection asconcessioner,Magaw knew that he would become thefuturemanagerof the airport facility and would be re-sponsible for preparing for its opening. Late in June andearly July, he started making arrangements for vendingmachine locations. He also visited the airport with Di-rector of Merchandising Susan Shea and DAKA VicePresident Ron Cohen concerning how to set up the giftshop, in order to comply with the State's insistence thatthey feature a considerable number of Rhode Islandproducts and souvenir items.Following themeeting atwhich Tehrany approvedthe selection of Severance and Doura as assistant manag-ers,Tehrany and Magaw met again around 4 July. Thepurpose of the meeting was to give Magaw his instruc-tions about his responsibilities concerning preparationsfor the airport facility's opening,prior to Tehrany's leav-ing for his vacation. The chief topic of discussion wasthe hiring of the employees for the T. F. Green oper-ation. It was finally decided at this meeting not to hirethe ATS work force as a group or a unit. Tehrany em-phasized to Magaw that he had spent much time observ-ing the ATS operation and had seen the "filthy foodservice and lethargic employees." He did not discuss in-dividual ATS employees. He said the food was not up tocaliber, it was of poor quality, the service was poor, andthe facility was not clean. He described how the kitchenemployees were working without hats or hair restraints,20Magaw impressed me as an intelligent and alert young man, whologically and concisely attempted to give an accurate accountof what heknew under the extreme pressureof 3 days oftestimonyGenerally, Icredit his testimony.In one minor instance,he was not candid He mis-represented the facts concerningDAKA's intention to continue usingpatio furniture in theairport lobbyimmediatelyoutside itseating facilityThe testimony of D'Orsishows that the furnishings became permanentonly on theinsistence of the State557and smokingwhile they worked. He said they tooksmoke breaks in the food preparation area. He assignedtoMagaw the responsibility of making the individual de-cisions concerning who would work at the airport. Hedid not restrict Magaw from selecting individual ATSapplicants who met the criteria of having either fast foodexperience or culinary students or graduates.Pursuant to these instructions, Magaw began consider-ing and making decisions concerning which individualsto employ. In the first instance, he observed, he had pre-viously from time to time made tentative commitmentsto part-timeDAKA employees at the zoo who desiredfull-timework, and former DAKA employees whowanted to return, to employ them in the future when anopportunity arose. This reduced the number of slots tobe filled on his manning chart by five people. Magaw in-sisted that there was never a time when he concludedthat none of the ATS employees would fit his criteria.He testified that he was willing to consider each individ-ual based on his/her merits, and never generalized orconsidered common drawbacks. He emphasized that heand his assistants followed his policy of automaticallyand initially making a reference check on every individ-ual's application.He emphasized that none were simplyscreened out by just reading the application and decidingnot to hire him/her based on the application alone,except in instances where the applicant's experience wasunrelated to the job, e.g., an automobile mechanic. Hestated, "It'smy standard practice that I don't hire any-body until, first of all, I check their references. I don'teven interview anybody until I check their references."Accordingly, beginning 21 August,Magaw, Doura,and Kevin Condon, the manager at the zoo, began dis-tributing and receiving applications from job seekerswho came to the zoo facility. As describedearlier in thisdecision, various ATS employees, who had either seenthe ad or learned of it from Miller or from their fellowemployees, came to the zoo and applied.21 On the morn-ing of 22 August, Magaw and his associates beganmaking reference checks on the 21 August applications.The reference for the ATS applicants was Ed Krzyzek.Magaw called Krzyzek and gave him the names of theATS employee applicants, and asked for a reference.Krzyzek responded that each of the people Magawnamed worked for him, but that he would not hire anyof them. Magaw thanked Krzyzek and their conversationended. Having received this adverse appraisal by Krzy-zek,Magawdecided not to offer jobs to the ATS appli-cants.Only those persons who came in and filed an ap-plicationwith DAKA were considered. Concerning thegift shop employees who had worked for Tele-Trip,Magaw personally checked with Henry Almonte at theairport concerning their work habits, while his assistantchecked with Tele-Tnp through its parent organization,Mutual of Omaha. Magaw's criteria for hiring gift shop21All the ATS employees' applications received by the Respondentwere placed in evidence as G C Exhs 28(a) through(p)The applica-tions and personnel forms of employees hired for or transferred to theairport are in evidenceas G C Exhs29(a) through(ff)Theapplicationsof persons, other than ATS. employees, not hired by DAKA are in evi-denceas G CExhs 30(a) through (x) 558DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDemployees was that he wanted persons with retail experi-ence. 22The keystone of the General Counsel's case is the tes-timony of Edward Krzyzek, manager of ATS's airportconcession. Airport Director Anthony Rosatti requestedTerry Tehrany to consider Krzyzek for employmentwith DAKA, as a personal favor. The request came at adelicate time,when Tehrany had not received formalwritten confirmation thatDAKA was the successfulbidder. The state airport officialswere amongthose whosubmitted recommendations. Pursuant to this request,Tehrany interviewed Krzyzek. He told him quite franklythat he really did not want him, and did not intend tohire the entire ATS work force because DAKA wasplanning a buffeteria or cafeteria type of self-service forT. F. Green, followed by a fast food operation, whichwould not require waitresses or utility workers. He toldKrzyzek that he was offering hisassistance,ifKrzyzekwas interested, as a favor to Rosatti. Krzyzek expressedan interest in DAKA, and Tehrany took full advantageof that interest by attempting to secure ATS's actualsales and cost figures at the airport. Krzyzek refused tosupply them. Nevertheless, Tehrany arranged interviewsforKrzyzek with DAKA's management for a possiblejob at another location. Eventually Krzyzek was offereda job with DAKA in Massachusetts at a salary less thanwhat he had requested. Krzyzek said he rejected theoffer because he did not want to leave Rhode Island.What Krzyzek really wanted, and finally requested ofTehrany,was the manager'sor assistant manager's posi-tion at DAKA's forthcoming T. F. Green operation.Tehrany refused during a conversation between the twomen on 19 July. Thereafter, Krzyzek attempted to ingra-tiate himself by cooperating with Tehrany at the airportin various ways, including giving him information. Forexample,about 24 to 26 August, he warned Tehrany thatthe Union was circulating a petition, and attempting toget all the airport employees to boycott the new DAKAfacilitywhen it opened. He said that the Union wasgoing to try to make life miserable for DAKA, and sug-gested that Tehrany hire Rita Banes and Jane Olsen,Local 217's shop steward at ATS. However, Tehrany re-fused, stating he was not worried about the union pres-sure, since there was nothing he could do about it. Krzy-zek also told Tehrany on 19 July, and again on 24August at the airport, that, if he were DAKA, he wouldnot hire any ATS people. He discussed the deterioratedcondition of the ATS airport facility, and said that if hewere putting up the kind of money DAKA was, hewould "clean house and not hire anybody."Krzyzek testified that he felt that he had been "ledon" by DAKA, "by dangling the carrot in front of thehorse."He said hefeltTehranywas using him, andpumping him for information. He also claimed that hewas not disappointed that DAKA had not offered him aposition, other than at Northeastern University. Despitefeeling "used" and being "pumped," he nevertheless pre-22Magawtestifiedthat not all ofthe results of the reference checkswerenoted on theapplication forms, and in some instancesa favorablereferencecheckresulted simply in the application being placed in the"Okay" stacktended to have no hostile feelings toward DAKA, a re-markably inconsistent and almost superhuman attitudeunder the circumstances. He then proceeded to testifyconcerning numerous conversations he claimed he hadwith Tehrany, and one or two with Magaw, but only inrare instances was he able to give more than a generalidea of when these conversations occurred. In addition,later in his testimony, he characterized these conversa-tions as "infrequent."He remembered recommendingBanes and Olsen to Tehrany but claimed that Tehranyreplied, "We don't want any of those union people." Onone other occasion, near the information desk in the air-port lobby,Krzyzek claimed Tehrany said that he"didn't want any of those f-g union people," althoughhe confessed he could not remember any of the conver-sation that led up to this remark. He also testified that herecommended gift shop employees Diane Tomassi andEllieGallagher to Tehrany, but receivedno response.He could not remember the conversational context ofthis remark either. At other times Krzyzek could not re-member any of an important conversation, for example,the remarks he made to Tehrany at the 2 April bid open-ing.Iam convinced that Krzyzek's testimony wasstrongly biased in a desire to retaliate against the Re-spondent for failing to agree to employ him at the newairport location. I am satisfied that this retaliation tookthe form of an attempt to assist the ATS employees,through embellished testimony, in their efforts to gainjobs with DAKA through this litigation. I find his testi-mony, for the most part, unreliable, and it is not creditedexcept whereit isspecifically corroborated by the testi-mony of Magaw and Tehrany.Based on the credible evidence I find that DAKA didnot actively discourage applications from ATS workers,although it did not go out of its way to cooperate withtheUnion. DAKA was not obligated to seek out theATS employees at the airport or elsewhere and solicittheir applications. For that matter, Krzyzek never askedDAKA to supply applications, nor did the Union, whodevotedmost of its efforts in the critical month ofAugust to attempts to pressure the State to force DAKAto recognize Local 217, rather than insuring that all theATS employees applied. DAKA's sole duty to the ATSwork force consisted of affording them an opportunity toapply for jobs equal to that which was afforded others.This they did through the newspaper advertisements an-nouncing 21 August as the date on which to apply at thezoo facility, and by issuing and receiving applications toallwho appeared at that time, and thereafter. The Gen-eralCounsel suggests that earlier ads, placed by PaulaClarke, bearing the telephone number of DAKA's Citi-zensBank operation managed by Clarke, were really acovert effort to recruit for the airport. In this the Gener-alCounsel engages in mere speculation. Clarke crediblyexplained that the purpose of the ads that she placed wasto staff a proposed expansion of the Citizens Bank oper-ation, later cancelled by the bank. In any event, these adsran before DAKA had written confirmation that it wasthe successful bidder.Nor am I impressed with the argument that the factthatDAKA's name did not appear in any of the adver- DAKA,INC.559tisementsthat were intended for airport recruiting provesan unlawful motive on the part of the Respondent. I amcognizant that in certain other cases involving differentfacts, so called "blind ads" have been considered onefactor in assessing discriminatory intent.But the Boardhas not held that this is the only factor. Other factorsweigh against drawing that inference here. Unlike othersituations,DAKA had no established presence at the air-port from which it could conduct the application and se-lection process. There's no evidence, nor is there anycontention that the airport terminal contained any spacesuitable for this purpose, or that such space was ever of-fered. On the other hand, DAKA's zoo facility was con-veniently located not far from the airport. It was a loca-tionwell known to the general public. Because it wasthe only eating facility at Roger Williams Park, it wasreadily identifiable. It was known as a DAKA facility.No effort was made to conceal the purpose of DAKA'semployment activities there. Thus, when Morty MillertelephonedDAKA there and pretended to be a jobseeker, the receptionist openly talked about DAKA ac-cepting applications for the future airport location. Thereis no evidence to show that this information would havebeen withheld from identified DAKA callers. Beginningon the advertised date of 21 August, DAKA acceptedapplications from all 16 persons who came to the zoo fa-cility seeking work with the Company at T. F. Green,includingall the ATS applicants who appeared. Nonewas refused. All were considered. The evidence showsthat there was much discussion among the ATS workforce to the effect that those interested in working forDAKA should go to the zoo and apply. Nor was thereany talk of futility at that time. There is no credible evi-dence by any of those who did not apply to explain whythey failed to do so. Only one ATS employee appliedafter 21 August, Tracey Smith, and this was a second ap-plication in September 1984 at a time when there wereno jobs available.After 21 August, certain employees were invited tocontact Terry Tehrany for consideration in the immedi-ate future. Eleanor Gallagher, the cashier at the ATS-op-erated gift shop, testified that on 31 August, as she andstockroom clerk Diane Tomassi were leaving the shopfor thelast time, shewished Tehrany good luck. Teh-rany answered that he wanted them to know he heldnothing personal against them, and asked if they hadjobs.Gallagher said she might have one in the making.Tomassi answered that she was going back to school.Tehrany replied that if anything did not work out, and ifthey wanted, they could come to see him in a couple ofweeks. The accounts of this conversation by Gallagher,Tehrany, and Tomassi are similar. They are credited.However,I am not impressed with the additional conclu-sionary testimony by Tomassi, based on a remark alleg-edly made by Krzyzek, that she did not apply at DAKAbecause she felt it was hopeless or futile. Tomassi alsostated, "I'm very picky about my jobs-what I pick."She also returned to school in September where she hadalready been accepted and registered. Tomassi was theonly witness produced by the General Counsel who tes-tified to having concluded that applying at DAKA wasfutile.Rita Banes, ATS'assistantmanager,worked mostly inthe office doing book work. Banes credibly testified thatone day in August, Tehrany asked her if she would beinterested in working for DAKA. Banes' response wasnoncommittal. She said she was tired, and not enthusias-tic.He responded that she should think about it, andafter a few weeks he might have something for her parttime. She never pursued the matter further.Tehrany also remembered speaking to Jane Olsen,ATS' coffee shop cashier from 6 a.m. to 2:30 p.m. onweekdays, as he passed through the coffee shop one day.However, he denied having any extended conversationwith her about a job. I credit his denial. Olsen testifiedthat early in July she introduced herself to Tehrany asthe Union's shop steward, and told him that the Unionhad asked her to find out where the ATS employeescould apply for jobs with DAKA. According to Olsen,Tehrany answered that the papers were not finalized yet,and that it would be up to the personnel department todo the hiring. Tehrany denied making this statement. Al-though thisincidentallegedly occurredat a time whenthe contract between DAKA and the State had not yetbeen signed, there is nothing in the entire record to formthe slightest basis for any suggestion that DAKA's per-sonnel department planned to take any active part, as anorganization, in the hiring process for T. F. Green.Concerning the alleged discriminatory failure to con-sider and refusal to hire, the General Counsel's theory isbased on economics. He contends that DAKA's sole mo-tivation in allegedly failing to consider and in failing tohire the ATS work force,was a need to maintain lowlabor costs in order to offer a favorable percentage ofthe gross to the State and still make a profit. According-ly, the General Counsel reasons that either (1) Tehranylearned at the outset of his activities at the airport thatATS was organized and planned from the start not tohire any ATS employees for this reason, or (2) havinglearned at a later time that Local 217 represented theATS workers, it decided not to hire them in order toadjust its labor costs to meet its bid commitment to theState. In my view, this theory is not supported by theweight of the evidence, although admittedly Respondentwas mindful of the economic impact of a union wagescale.There is nothing unlawful in Respondent's nothaving wanted to take into its employment the entireATS work force, or even a majority of that work force,so long as it did not act unlawfully.23 The Respondenthad no obligation to hire ATS employees. It was onlyrequired to consider and select them on the same lawfulbasis utilizedwith respect to others it considered andeither selected or rejected.When the evidence is viewedaccording to these principles and in the context of thecredible evidence, General Counsel's theory fails.At the outset it is notable that there is no credible evi-dence of antiunionanimus.In fact, Morty Miller testifiedthat he had learned from the head of his Union'sBostonGlobe local that they had goodrelationswith DAKA.DAKA is simply not the classic stereotype of the antiun-23 For that matter,an employer may even express a desire to operatenonunion, so long as he does not translate that desire into action violativeof the ActGreatPlainsBeefCo , 241 NLRB948 (1979) 560DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDion employer who is determined to fight to the end toavoid unionization. Also it is clear that DAKA did notplot from the very beginning of its effort to obtain theT. F. Green concessions for the purposes of avoidingany possible bargaining obligation toward Local 217.The credited evidence shows that Tehrany did not knowof the Union at ATS until 2 April, when he learned thisfact from Krzyzek during their brief exchange after thebid opening. Tehrany's testimony in this respect is sup-ported by Maxwell's testimony and exhibits consisting oftheminutesof weeklyMonday morning managementstaffmeetingsatWakefield, in which the firstreferenceto the union situation occurs in mid-June.24The strongest piece of evidence in support of thisphase of the General Counsel's theory is the Maxwellletter to D'Orsi of 31 August. This lettercontains a state-ment to the effect that DAKA had taken the existence ofthe Union into account in preparing its bid. I have givenmuch study and long consideration to this document,Maxwell's explanation, and whether or not the represen-tations contained therein square with the credible evi-dence. Maxwell's explanation is not credible to the extentthat it attributes the erroneousstatementsto exuberanceor error. Certainly the letter was a "mistake" only in thesense that ever since Maxwell had it delivered by Teh-rany, he had undoubtedly regretted that he ever wrotethe epistle.However, in the end, I have concluded thatthe deliberate representation it contains is untrue, asMaxwell confessed,just as the statement concerning thealleged duplicity by state officials was also untrue. Insum, after serious deliberation, I am convinced that theMaxwell letter is an aberration incompatible with thepattern established by the credible evidence as a whole,and that Maxwell really did consciously include thesemisrepresentations in a crude effort to apply pressure onthe State, as he described. While this may indeed appearreprehensible to many,it is not my function in this caseto pass on aggressive business tactics unless the conductinvolved constitutes a violation of the Act.Ido agree, however, that DAKA's decision not tohire the ATS work forceas a group or an entitywasmade very early by Tehrany, based on his observationsof dirty conditions and sluggish employees in service,which he described in detail. Indeed, the State's bid spec-ifications suggest a strong desire to upgrade the facilities.Accordingly,I am persuaded that the decision to "gut"the whole ATS operation and only hire on an individualbasis,may reasonably be inferred to have been includedin Tehrany's presentation to Terry Vince on 16 March,which was approved. Tehrany's conclusions with respectto the dilapidated condition of the ATS facilities isamply supported in the record by the testimony of stateofficialsD'Orsi,Almonte, and Carcieri. Almonte andD'Orsi, in particular, testified concerning the State'sdesire to upgrade the airport concessions, which theyconsidered to be a "black eye" and which "cast ashadow"on their effort to improve the airport.It is clear24Maxwell testified,credibly, that Tehrany's discovery that ATS hada union came up during Monday staff meetings a week or two after 2April through a comment from Ron Cohen, but conceded that he knewshortly after 2 April because Tehrany's report had been talked about intheWakefield officethatATS was aware of the State's intentions, and beingunwilling to make the needed improvements, declined tobid. In fact, Edward Krzyzek and cook Jennie Lawrenceboth described the ATS plant as "deteriorated." Furtherevidence of the importance that the State assigned to ac-quiring top flight concession facilities is made obvious bya comparison of the clauses in the license agreement,signed by ATS with the State, and that signed byDAKA. While the ATS document contains only a pass-ing reference to cleanliness, the ATS lease is replete withexplicit standards relating to cleanliness, quality, andservice, stated in the strongest possible terms.Beginningwith the preamble in the DAKA lease, there are a mini-mum of eight clauses relating to cleanliness, quality ofservice, quality of food, courtesy and efficiency, stand-ards of sanitation, improvements, and maintenance. Onesuch clause specifies, "All food, drink, beverages, andother items shall be of the highest quality, wholesomeand pure." Another requires that the Company's employ-ees "shall be clean, courteous, efficient, and neat in ap-pearance at all times," and the Company is required "todispensewith the services of any employee whose con-duct is loud or offensive, or otherwise detrimental to thebest interests of the department." This agreement, signedin July between DAKA and the State, leaves little roomfor doubt that DAKA was expected to be selective inthe employees it hired in order to effect a dramatic turn-around of the condition of the concessions at the airport.This they proceeded to do in a consistent manner.Thus, Terry Tehrany outlined his plans for the new air-port operationto Brian Magaw inMay in theirmeetingat Northeastern University. He emphasized the poor con-ditions at the airport and his determination (clearly basedon a prior decision) to correct these measures by install-ing adifferent type of eating facility with substantiallydifferent employees. This concept was reemphasized toMagaw in his planning sessionwith Tehrany about 4July, at which time Magaw received his instructions con-cerning hiring. Tehrany told Magaw not to hire the ATSworkers as a group, but to hire individuals who werequalifiedbased on the type of industry experienceDAKA desired. Within those guidelines he gave Magawcomplete discretion concerningwhich individuals toselect.In accordance with DAKA's policy manual,Magaw received the applications personally, or throughhis assistants. In his credible testimony he emphasizedthat on receiving any application, his first move was tomake a reference check. This also follows the procedureset forth in DAKA's policy manual. The reference forthe 16 ATS applicants who applied on 21 August, wasATS Manager Krzyzek. When Krzyzek told Magaw byphone that he would not hire any of these persons,Magaw deleted their names from further consideration.He testified,without contradiction, that this was thesame procedure he utilized in considering other appli-cants.At the hearing, the General Counsel introducedinto evidence three sets of applications for jobs withDAKA at the airport. An analysis of the applicants hiredby DAKA reveals that almost all of them had muchmore and broader restaurant or fast food experience thantheATS work force,almost allof whom had only DAKA, INC.561worked at ATS. The most obvious exception was one ofthe bartenders for ATS, who had previously worked fortwo large hotels. This apparent discrepancy is readily ex-plainable by the fact that Krzyzek told both Tehrany andMagaw that he suspected an unidentified ATS bartenderof watering drinks. Likewise, the gift shop employeeshired by DAKA had considerable previous retail experi-ence.Lastly, an examination of the applications of theemployees, other than ATS employees, not hired byDAKA (G.C. Exh. 30), reveals that many of these re-jected applicants had more and varied food service expe-rience than did the ATS work force. Thus, the applica-tions, placed in evidence by the General Counsel, do notsupport the General Counsel's contention that Respond-ent acted discriminately. As discussed earlier in the por-tion of this decision relating to 1 he alleged discourage-ment of applicants by the Respondent, after 21 AugustcertainDAKA employees were invited by Tehrany tocontact him at a later time concerning the possibility ofemployment. This action on Tehrany's part is hardlyconsistentwith a supposed desire on Respondent's partto discriminate against these employees because of theirunion membership or sympathies.Nor am I swayed by the strained rebuttal testimony byGeneral Counsel's witnesses concerning the wearing ofunion buttons in March, from which I am asked to inferthat Tehrany saw during his visits and thereby gained anearlierknowledge of the Union's existence at ATS.While I do not believe these employees intentionallymade misrepresentations during this testimony, the Gen-eralCounsel's efforts strained their memories beyondtheir abilities and led them into making unwarrantedguesses, assumptions, and conclusions. They were espe-ciallyweak in describing the times of these incidents andultimately reveal that these buttons were worn on theiruniforms in inconspicuous places and behind the counter.Likewise, I find unreliable their testimony with respectto Tehrany's purported inability to see the cash registerfrom the seating area of the restaurant. Thus, I find thatthe General Counsel has not proved that the Respondentdiscriminated against the ATS work force by failing toconsider them for employment, and by discriminately re-fusing to hire them, in violation of Section 8(a)(1) and (3)of the Act. Furthermore, even if it were found that theRespondent in part entertained an antiunion motive inthe consideration and selection of its employee comple-ment, I would further find that the Respondent, in anyevent,would not have hired a majority or a substantialnumber of ATS employees or would have selected em-ployees in a different manner, because of its dominatinglawful desire to raise the poor image of airport servicescreated by the former ATS operation, as describedabove.F. The Alleged 8(a)(5) ViolationThe General Counsel contends that the Respondent isthe successor to ATS's bargaining obligation toward theUnion from and after 1 September 1984, becauseDAKA's work force, he argues, would have reflectedthe Union's majority status if the Respondent had not un-lawfully discriminated against them. I disagree. The gov-erning test for assessing a successorship issue has been es-tablished by the Supreme Court of the United States inthe case ofNLRB v. Burns Security Services,406 U.S. 272(1972).The controlling feature of that test is whetherthere is a substantial continuity of business operationsfrom the predecessor to the successor. Factors to be con-sidered in making this determination are the continuity ofthe operation, supervision,machinery and equipment,methods of production, type of product, and the continu-ityof the work force and their working conditions.These various indicia are to be examined in the contextof the total circumstances involved in each individualcase. For this reason, the various precedents cited by theparties,which I have fully considered, while helpful, areby no means determinative, since to a very real extenteach case must be determined on the basis of its own setof facts.Turning to the instant case, it is evident at the outsetthat there exists what might be described as a continuityof industry, since both ATS and DAKA operate eatingestablishments in the food service industry. However, atthis point the similarity ends to the large extent, since itappears that ATS concentrates its efforts in the areas ofairports and the sports industry, while DAKA has beenmost successful in large institutional feeding facilities incompany and college cafeterias, and museums. There isno evidence concerning the corporate structure or inter-organization of ATS. Consequently, a comparison withthe highly compartmentalized and specialized structureof DAKA's organization in Wakefield, cannot be made.It is clear, however, that considerable differences existbetween the two enterprises at the corporate level.DAKA also has rather recently embarked into building achain of fast food establishments, of which the T. F.Green operation was one of three being developed at thetime of the hearing. There is no evidence that ATS of-fered any similar type of service. Turning to a consider-ation of the ATS and DAKA operations at the airport, itis immediately clear that there are substantial differencesin these operations. Thus, the General Counsel's remarkin his brief that "put in sophisticated legal terms,an air-port coffee shop, lounge and gift shop is an airportcoffee shop, lounge and gift shop," represents a grossoversimplification of the situation.Although both ATS's concession and DAKA's oper-ation served the same categories of customers in thesame building on a profit-and-loss basis on behalf of thesame client, their relationship with that client was totallydifferent. ATS was a licensee that operated a "turn key"operation. ATS made no capital investment and operatedentirelywith state equipment and furniture. In DAKA'sagreement with the State, it was granted a lease and re-quired to make a considerable capital investment andpurchase furniture and equipment of its own. Moreover,as has been previously discussed, ATS operated underonly rudimentary requirements in the license agreementconcerning sanitation, and quality of food and service,while DAKA's lease from the State contains extensivestandards and regulations designed to dramatically up-grade the quality of concession services in the airport.This factor cannot be ignored as a significant distinction.Obviously, ATS thought it was an important departure 562DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfrom the way it had been permitted to operate in thepast,because it caused them to decline to bid. Thus,DAKA did not take over any assets from ATS. The oldequipment utilized by ATS was disposed of. The onlypart ATS played in the transition to the new operationwas simply to grant access to the premises to DAKA, inorder to make measurements and assessments of whatwork needed to be done in the demolition and construc-tion phase. It also allowed DAKA setup time on 31August in order that the temporary cafeteria servicewould begin to function on time on 1 September.Secondly,while, as the General Counsel observed,there was no hiatus of operations in the traditional sense.There was a period between 1 September 1984 and Janu-ary 1985, during the demolition and construction phaseof the changeover, in which DAKA offered very differ-ent services from those that finally emerged on comple-tion.Thus, on 1 September, the upstairs lounge closedfor 4 months and all alcoholic beverages were serveddownstairs.When the upstairs lounge reopened as a com-pletelynew facility,wall-to-wall,alcoholic beverageservice downstairs was permanently discontinued. Like-wise, food service in the new upstairs lounge was dra-matically altered.Downstairs food service temporarilywas offered in a segment of the lobby area in the form ofbuffeteria or cafeteria service, while the old restaurantwas demolished and renovated. The reconstruction ofthe downstairs restaurant included expansion into an areapreviously utilized only for storage. The gift shop wasclosed and completely moved across the airport lobby,into an area never utilized for this purpose before. Con-sequently, the gift shop reopened as a new facility inevery respect.When the downstairs food service facilityreopened, it was in the form of a completely new fastfood operation, which, unlike ATS' restaurant, did nothave waitresses or table service. Raymond Reed, vicepresident of marketing for Paramount Restaurant Equip-ment Corporation of Providence, testified extensivelyconcerning the numerous and extensive changes that oc-curred during the demolition, construction, and renova-tion stages of the changeover.25 It was Paramount's con-struction subsidiary that performed these operations. It isunnecessary to list in this decision every last detail of themany alterations that were made. Suffice it to say thatthey wereextensive,and included such majoritems asthe demolition of walls, the erection of new walls at dif-ferent locations, the replacement of flooring, relocations,enlargements, the creation of new corridors, and the in-stallationof new plumbing, heating, ventilation, andlighting.The DAKA airport operation has different supervisorypersonnel from the top down. While operating schedulesremain relatively the same, food and gift products aresubstantially different.While ATS operated the gift shoponly a shorttime,after the takeover from Tele-Trip, in asort of caretaker capacity, DAKA was awarded the giftzsMorty Miller also testified about the differences between the ATSfacilities and thoseinstalled by DAKA,using photographs Because hewas notactively involvedin thedemolition and construction process, hisdescriptionhere is much more general and less reliableUnlike his ac-countof otherevents, his testimony in this areatended tominimize theextentof therenovation to a far greater degree than was warranted.shop concession in conjunction with the food service, al-coholic beverage service, and vending machine conces-sions. It is true that both ATS and DAKA were forcedto obtain their newspapers,magazines,and books from asingle supplier,which had a virtual monopoly on thatbusiness in the area. However, the parallel between thetwo operations ends at this point. ATS placed no empha-sis on Rhode Island products, a constant source of irrita-tion to the State, while DAKA, pursuant to an explicitprovision in the lease agreement, concentrated on pro-moting items manufactured in Rhode Island. Further-more, the DAKA gift shop was entirely new, in that itwas moved to a completely different location and inte-gratedwith DAKA's eating facility downstairs in theairport terminal.The above considerations are only the major differ-ences existing between the manner inwhich ATSoperat-ed, and the workings of the new facility owed and oper-ated by DAKA. A final consideration is the continuityof the work force, which in the final analysis is the de-termining factor.As the General Counsel noted in hisbrief,the central requirement for a successorship iswhether the employer utilized a work force that reflectsa union majority status. The General Counsel argues,"To the extent that the GC's Section 8(a)(3) claims aredeemed fully or largely meritorious, then the majoritystatus element of the successorship case is established."Implicit in that observation is the unwritten concessionthat the converse is also true. Thus, if an employer doesnot hire a majority or a substantial number of the prede-cessor's work force for reasons unassociated with unlaw-ful discrimination, there is no successorship. Since I havefound that the Respondent did not hire and would not,in any event, have hired any substantial number of ATSemployees for lawful reasons, there is no continuity ofthework force in this matter, and consequently nosuccessorship exists. I find that under these circum-stances the Respondent had and has no obligation to bar-gain with the Union, and consequently the Respondenthas not refused to bargain in good faith with Local 217,in violation of Section 8(a)(5) of the Act.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.The Respondent has not discouraged or attemptedto discourage ATS employees from filing job applica-tions, nor has it failed to accord normal consideration foremployment to employees in the ATS work force, norrefused to hire any of the ATS employees because oftheir union membership, sympathies, and activities, inviolation of Section8(a)(1) and(3) of the Act.4.The Respondent is not the successor to ATS, and,consequently, has not refused to bargain in good faithwith the Union in violation of Section 8(a)(1) and (5) ofthe Act.5.The Respondent has not violated the Act in anyother respects. DAKA, INC.563On the foregoing findings of fact and conclusions oflaw and the entire record,I issuethe following recom-mended26ORDERThe complaint is dismissed.Janeann OrsiniGift ShopCarol PatalanoSecond floor loungeErnieReinhardtUtilityTracey SmithRestaurantDianeTomassiGift ShopKim TolleyRestaurantJulieWagonerRestaurant26If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec 102 48 of the Rules, be adopted by theBoard andallobjectionsto them shall be deemedwaivedfor all pur-posesAPPENDIX BEmployees Employed by DAKA at T. G. GreenAirport during the Period September 1, 1984, untilthe PresentAPPENDIX AName & Date of Hire or TransferCharitNuent-8/30/83BargainingUnit Employees by Air TerminalygMarion Corning-8/28/84Services at T.G. Green Airport as of August 31,Tracey Gallagher-8/28/841984Thomas Gibb-8/28/84Alisa Machado-8/28/84NameLocationJean McAnaugh-8/28/84Mattie AlbinoGround floor barJean O'Rourke-8/28/84Mary BanesRestaurantRicky Upole-8/28/84Sherill BouthillierSecond floor barTammy Wagoner-8/28/84Joe BrackenRestaurantSusan Wayne-8/28/84Alyce BurkeSecond floor barDeborah Jones-8/29/84Pat CanigliaRestaurantJulio Sanchez-8/29/84Pat ClancyRestaurantDonna Engstrom-8/31/84Jack ColettiSecond floor barRuth Engstrom-8/31/84Diane DenkerRestaurantCheryl Aponik-9/1/84Thelma DufresneRestaurantErica Engstrom-9/1/84Gabrielle EllisRestaurantSteve Moretti-9/1/84Olive FitzpatrickRestaurantJames Orenberg-9/1/84Beth FuyatRestaurantArnold Engstrom-9/4/84Eleanor GallagherGift ShopLinda Mardigan-9/7/84David GhigliottyRestaurantCraig DeVito-9/10/84Thong HangRestaurantRenataWolney-9/11/84James HughesRestaurantRobin Gross-9/12/84Phyllis KellyRestaurantMichael McIntyre-9/14/84William KingmaRestaurantGregory Lowe-9/17/84Jane La FaziaSecond floor loungeCindy DeGrandpre-9/26/84Jennie LawrenceRestaurantGully Keating-10/15/84Mike LeightonRestaurantKim Crossley-10/22/84Claire MattesonRestaurantDavid Tonge-10/23/84Dawn MonteiroRestaurantMichael Maguire-11 /8/84Bernadette MorrellRestaurantJane Poulin-11/12/84Laurie NapolilloRestaurantKimberly White-12/2/84Jane OlsenRestaurantRobert McCollough-Wk. 12/29/84